DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 6 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 6, the limitation “the received test light signal” in line 5 lacks antecedent basis. Claim 1 in which claim 6 is dependent has a limitation of a received light signal in line 5 and sending a test light signal in line 15, but there is no received test light signal mentioned. Please clarify and fix. For examining purposes this will be understood as the received light signal, similar to limitation mentioned. 
In regards to claim 8, the limitations “the signal” in lines 8, 18 and 20 are unclear as to which signal they are referring to. The claim mentions several signals, light signals, test light signals, expected signals, etc. The applicant needs to clearly show which signals each of “the signals” are referring to. For examining purposes the signals will be various output signals from the photodetector and processing unit. Please clarify and fix. 
Claims 9-14 are rejected because of their dependency on claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 4-10, 13 and 14 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nishino et al. (US 5627636).
Re claim 1: Nishino teaches a light detection and ranging system (fig. 1), particularly for safety relevant applications, comprising: at least one first light source (5) for sending a light signal to the surroundings of the light detection and ranging system (see fig. 1); at least one photo detector (11) for receiving a light signal from the surroundings of the light detection and ranging system (see fig. 1); at least one signal processing unit (1/2/14/15’) for receiving and processing the signal of the at least one photo detector (11) for detecting objects in the surroundings of the light detection and ranging system (see fig. 1, col. 5, lines 41-53); at least one control unit (1/2/14/15’) for controlling, particularly synchronizing, the at least one light source (5), the at least one photo detector (11) and/or the at least one signal processing unit (1/14/15’) (synchronized by clock 1, light emission trigger 2, as well as signal X, col. 5, lines 16-61), wherein the light detection and ranging system (fig. 1) further comprises a test unit (20) for testing the at least one photo detector (11) and the at least one signal processing unit (1/2/14/15’), wherein the test unit (20) comprises a second light source (20) for sending a test light signal within the light detection and ranging system (see fig. 1) to the at least one photo detector (11) (see fig. 1, col. 4, lines 50-67, col. 5, lines 1-67 and col. 6, lines 1-3).
Re claim 2: Nishino teaches the light detection and ranging system, wherein the at least one control unit (1/2/14/15’) also controls, particularly synchronizes, the test unit 
Re claim 4: Nishino teaches the light detection and ranging system, wherein the second light source (20) of the test unit (20) is located inside of the light detection and ranging system (see fig. 1) offset of a light inlet opening of the light detection and ranging system (see fig. 1, col. 5, lines 4-36, the light is inside the system, see fig. 1 and only directs light directly to light receiving element 11, so no reflected light signal, only direct light signal is measured, light reception signal for light emitter 20, fig. 2).
Re claim 5: Nishino teaches the light detection and ranging system, wherein the test unit (20) comprises a test light signal generating unit (2/3’), for generating specific test light signals designed to test specific functions of the light detection and ranging system (col. 4, lines 50-67, col. 5, lines 1-41).
Re claim 6: Nishino teaches the light detection and ranging system, wherein the test unit (20) is connected to the at least one signal processing unit (1/2/14/15’) to provide information of the test light signal to the at least one signal processing unit (1/2/14/15’) or to provide the signals of the at least one photo detector (11) after processing by the at least one signal processing unit (1/2/14/15’) to the test unit (20), so that the at least one signal processing unit (1/2/14/15’) or the test unit (20) can compare the received test light signal after processing by the at least one signal processing unit (1/2/14/15’) with test light signal send by the second light source (20) of the test unit (20) (see fig. 1 and 2, col. 4, lines 50-67, col. 5, lines 1-67 and col. 6, lines 1-3).

Re claim 8: Nishino teaches a method for operating and testing a light detection and ranging system (see fig. 1 and 2), comprising alternating operating (using light emitter 5) and testing cycles (using light emitter 20), wherein the operating cycle (using light emitter 5) comprises: sending a light signal from at least one first light source (5) to the surroundings of the light detection and ranging system (see fig. 1); receiving a light signal from the surroundings of the light detection and ranging system (see fig. 1) by at least one photo detector (11) (col. 5, lines 42-54); processing the signal of the at least one photo detector (11) for detecting objects in the surroundings of the light detection and ranging system (see fig. 1) by a signal processing unit (1/2/14/15’) (col. 5, lines 42-54); and controlling, particularly synchronizing, the sending of the light signal and receiving of the light signal by a control unit (1/2/14/15’) (synchronized by clock 1, light emission trigger 2, as well as signal X, col. 5, lines 16-61), and wherein the testing cycle (using light emitter 20) comprises: sending a test light signal within the light detection and ranging system (see fig. 1) to the at least one photo detector (11) by a second light source (20) of a test unit (20) (col. 4, lines 50-67, col. 5, lines 1-41); receiving the test light signal from the second light source (20) of the test unit by the at least one photo detector (11) (see fig. 1, col. 4, lines 50-67, col. 5, lines 1-41); processing the signal of the at least one photo detector (11) by the signal processing unit (1/2/14/15’) (col. 4, lines 50-67, col. 5, lines 1-41); and comparing the signal of the signal processing unit (1/2/14/15’) with an expected signal based on the test light signal for testing the light 
Re claim 9: Nishino teaches the method, wherein the test unit (20) is controlled, particularly synchronized, with the at least one first light source (5) and/or the at least one photo detector (11) (synchronized by clock 1, light emission trigger 2, as well as signal X, col. 5, lines 16-61).
Re claim 10: Nishino teaches the method, wherein the test light signal is generated by a test light signal generating unit (2/3’), wherein the test light signal generating unit can generate specific test light signals designed to test specific functions of the light detection and ranging system (col. 4, lines 50-67, col. 5, lines 1-41).
Re claim 13: Nishino teaches the method, wherein the test unit (20) provides information of the test light signal to the signal processing unit or the signal processing unit (1/2/14/15’) provides the processed signal of the at least one photo detector (11) to the test unit (20) (see fig. 1 and 2, col. 4, lines 50-67, col. 5, lines 1-67 and col. 6, lines 1-3).
Re claim 14: Nishino teaches the method, wherein the result of the testing cycle is used to calibrate the light detection and ranging system (see fig. 1), particularly for compensating interferences and/or changes in the light receiving of the light detection and ranging system (see fig. 1 and 2, col. 4, lines 50-67, col. 5, lines 1-67 and col. 6, lines 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishino et al. (US 5627636) in view of Hammes (US 20150285912).
Re claim 3: Nishino teaches a test unit (20) for testing the at least one photo detector (11) and the at least one signal processing unit (1/2/14/15’), wherein the test unit (20) comprises a second light source (20) for sending a test light signal within the light detection and ranging system (see fig. 1) to the at least one photo detector (11) (see fig. 1, col. 4, lines 50-67, col. 5, lines 1-67 and col. 6, lines 1-3), but does not specifically teach further comprising a test photo detector arranged in such a way that it receives the light signal sent by the first light source. Hammes teaches further comprising a test photo detector (paragraph 28 and 78, claim 10) arranged in such a way that it receives a light signal sent by a first light source (actual light transmitter, 12, paragraph 28 and 78, claim 10). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a test photodetector similar to Hammes with the system of Nishino in order to detect contamination on a front screen/window/housing placed in front of the system providing for more accurate distance measurements to an object/target by compensating for the contamination. 

Re claim 12: Nishino teaches wherein the testing cycle (using light emitter 20) comprises: sending a test light signal within the light detection and ranging system (see fig. 1) to the at least one photo detector (11) by a second light source (20) of a test unit (20) (col. 4, lines 50-67, col. 5, lines 1-41); receiving the test light signal from the second light source (20) of the test unit by the at least one photo detector (11) (see fig. 1, col. 4, lines 50-67, col. 5, lines 1-41); processing the signal of the at least one photo detector (11) by the signal processing unit (1/2/14/15’) (col. 4, lines 50-67, col. 5, lines 1-41); and comparing the signal of the signal processing unit (1/2/14/15’) with an expected signal based on the test light signal for testing the light detection and ranging system (see fig. 1 and 2, col. 4, lines 50-67, col. 5, lines 1-67 and col. 6, lines 1-3), but does not 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JENNIFER D BENNETT/Examiner, Art Unit 2878